UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-6967


JAMES D. WILKES,

                Plaintiff - Appellant,

          v.

DR. INERIO ALARCON; UNITED STATES BUREAU OF PRISONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00131-IMK-JSK)


Submitted:   November 21, 2013            Decided:   December 9, 2013


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Wilkes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      D.    Wilkes   appeals   the    district     court’s     order

adopting as modified the recommendation of the magistrate judge

and dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint

filed pursuant to Bivens v. Six Unknown Named Agents of Fed.

Bureau of Narcotics, 403 U.S. 388 (1971).                  We have reviewed the

record and find no reversible error.                 Accordingly, we affirm for

the    reasons    stated      by   the    district    court.      See    Wilkes   v.

Alarcon, No. 1:11-cv-00131-IMK-JSK (N.D. W. Va. May 21, 2013).

We    dispense   with       oral   argument    because     the   facts   and   legal

contentions      are   adequately        presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2